DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 5/10/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,182,044 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The terminal disclaimer filed on 5/10/22 overcomes the double patenting rejection.
              None of the prior art, made of record, either singularly or in combination, teaches or fairly suggests the features presented in the limitations of Claim 20, such as “display, in a file composing application executed by the device, a three-dimensional object in a three-dimensional space from a first virtual camera perspective, wherein the three-dimensional space is defined by a three-dimensional coordinate system including three perpendicular axes;
display, in the file composing application, a spatial manipulation user interface element including a first set of spatial manipulation affordances respectively associated with a first set of spatial manipulations of the three-dimensional object, wherein the first set of spatial manipulations is based on the first virtual camera perspective;
detect a user input changing the first virtual camera perspective to a second virtual camera         perspective;
in response to detecting the user input changing the first virtual camera perspective to the second virtual camera perspective:
display, in the file composing application, the three-dimensional object in the three- dimensional space from the second virtual camera perspective; and 
display, in the file composing application, the spatial manipulation user interface element including a second set of spatial manipulation affordances respectively associated with a second set of spatial manipulations of the three-dimensional object, wherein the second set of spatial manipulations is based on the second virtual camera perspective, wherein the first set of spatial manipulations includes at least one spatial manipulation excluded from the second set of spatial manipulations and the second set of spatial manipulations includes at least one spatial manipulation excluded from the first set of spatial manipulations”.

                    Examiner notes the current invention as disclosed in the independent claims is allowed in its entirety.  Each and every limitation working together in concert realizes the current claimed invention’s novelty.  No single limitation alone accomplishes the allowability of the inventive independent claim(s).  Rather, each and every limitation of the claim(s) and their disclosed relationships are integral.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/VIJAY SHANKAR/Primary Examiner, Art Unit 2622